THE THIRTEENTH COURT OF APPEALS

                                    13-17-00223-CV


                               Stacey Renae Hammer
                                         v.
  Lea C. Noelke, Judith E. Bryant, and Noelke, English, Maples, St. Leger, Blair, LLP


                                   On appeal from the
                      250th District Court of Travis County, Texas
                         Trial Cause No. D-1-GN-14-002177


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

in part, and the case should be remanded to the trial court. The Court orders the

judgment of the trial court AFFIRMED IN PART and REVERSED IN PART, and the

case is REMANDED to the trial court for further proceedings consistent with its opinion.

Costs of the appeal are adjudged fifty percent against appellant and fifty percent against

appellees.

      We further order this decision certified below for observance.

November 29, 2018